DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunaga (US 2014/0155877).
Regarding claim 1, Yasunaga discloses a treatment tool with a first jaw (127, fig. 2A) having a first holding surface (132) and a first wiring pattern for generating heat (143, paragraph [0037]) connected to a first heating plate (141, fig. 4B). The first wiring pattern is provided on the first holding surface by the first heating plate (fig. 3B) and can be arbitrarily divided up into any number of heat generating portions where a resistance value per unit length along the log axis is higher than the resistance values of “other areas” (such as the conductivity of the electrodes, 145 or 146, any other part of the 
Regarding claim 2, Yasunaga teaches that the wiring patterns including conductive elements that are not specifically designed to heat tissue (164 in fig. 5, 163 in fig. 6). However, no elements are perfect conductors and so will always generate some amount of heat. Since they are not designed to delivery therapeutic temperatures to tissue, they will have lower resistances than the elements intended to delivery 
Regarding claims 4 and 5, Yasunaga teaches that each wiring pattern includes a portion with the heat generating portion (140 in fig. 5, and 153 in fig. 6) on a wiring-pattern main body (141, 151) and a conductive portion on some other area of the main body (145, 163).
Regarding claims 7, 8, 10, 11, 12 and 14, Yasunaga teaches that an applied-current controller applies a current to each wiring pattern to calculate a temperature based on the resistance value of each wiring pattern when current is applied to each wiring pattern for the purpose of controlling the tool such that the temperature become the target temperature (fig. 9, [0066]-[0073], see also [0053]-[0054]).

Allowable Subject Matter
Claim 3, 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed details of the heating-generating portions, auxiliary heat-generating portions and intermediate heat-generating portions as recited by claim 3 in conjunction with the subject matter of claims 2 and 1. Claims 6, 9 and 13 are allowable due to their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794